THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   Georgetown County, Petitioner,

   v.

   Davis & Floyd, Inc., Republic Contracting Corporation,
   S&ME, Inc., the South Carolina Department of
   Transportation and the City of Georgetown, Defendants,

   Of whom the South Carolina Department of
   Transportation and the City of Georgetown are the
   Respondents.

   Appellate Case No. 2019-000705



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal from Georgetown County
           Larry B. Hyman Jr., Circuit Court Judge


                   Opinion No. 27976
          Heard May 21, 2020 – Filed June 3, 2020


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Louis H. Lang, Richard C. Detwiler, and Harry A. Dixon,
   of Callison Tighe & Robinson, LLC, all of Columbia, for
   Petitioner.
            David Leon Morrison, of Morrison Law Firm, LLC, of
            Columbia, for the City of Georgetown; Lisa A. Reynolds,
            of Anderson Reynolds & Stephens, LLC, of Charleston,
            for the South Carolina Department of Transportation.


PER CURIAM: We granted Georgetown County's petition for a writ of certiorari
to review the court of appeals' decision in Georgetown County v. Davis & Floyd,
Inc., 426 S.C. 52, 824 S.E.2d 471 (Ct. App. 2019). We now dismiss the writ as
improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.